Title: James Madison to Robert H. Rose, 27 July 1826
From: Madison, James
To: Rose, Robert H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 27. 1826
                            
                        
                        I have recd. yours of June 21. and am glad to find by it, that mine of May 16. had got safe to hand. The
                            urgency which it explained, makes me lose no time in complying with your wish to be informed of the time within which your
                            intended payment will be particularly requisite, and I can not name a later day than the middle of December. If you shd.
                            be able to come yourself with it, so much the better. It will be a matter of regret, if the exertion should put you to
                            serious inconveniencies, but I cannot without disregarding some very pressing engagements, fix a later period for its
                            arrival.
                        I shall communicate to all whom you name, the remembrance and friendly feelings you express for them. My
                            mother, aged as she is, is blessed with a comfortable portion of health. My brother, after a long interruption of his, is
                            again restored to it. His son Robert is endeavoring to establish himself at or near the seat of Govt. in E. Florida: with
                            what prospects I can not venture to say. His daughter Laetitia was married about a year ago, to a son of Capt. Phil:
                            Slaughter, and has just added to the number of his grandchildren. My sister Macon, and those around her are as usual. In
                            Mrs. Willis’s family a change has taken place, by the marriage of her daughter to her kinsman John Lee. Her son John is a
                            Student at the University. My other kindred & neighbors, remain with few alterations that are probably unknown to
                            you.
                        We had a visit some time ago from Mr. Newman & Nelly. They have not returned from that to his mother;
                            and we have had no late accounts of them.
                        I am truly glad to learn that your children in general are in a way so satisfactory to you, and that you have
                            such flattering prospects of providing for them. You are very fortunate in your crops, notwithstanding the fall of prices
                            for them; when compared with our situation, where the crops as well as prices fail. I did not carry to Market more than a
                            half crop of Tobo. which averaged but little more than $5. per Ct., and my wheat crop will be still more deficient, owing
                            to the intensity of drought preceded by the ravages of the Hes: fly. I must add that for want of Plants and of seasons for
                            the ensuing crop of Tobo., I have been obliged to put a considerable portion of the Hills in Corn: whilst the planted part
                            is greatly thinned by several causes, & has a very unpromising appearance. My corn fields were improved by copious
                            rains; but are now suffering from the want of rain, which if much delayed will be too late, the fields being all of them
                            old & much worn. Remember us affectionately to your family and accept respects & friendly wishes for
                            yourself.
                        
                            
                                James Madison
                        
                    Should you be unable to make your fall visit, perhaps you may find a conveyance < >, by some member of
                            Congress, sure to pass near us, on his way to Washington.